IN THE SUPREME COURT OF PENNSYLVANIA




IN RE: APPOINTMENT TO                    : No. 282
                                         :
DISCIPLINARY BOARD                       : DISCIPLINARY BOARD APPOINTMENT
                                           DOCKET


                                    ORDER


PER CURIAM:



             AND NOW, this 26th day of January, 2015, John F. Cordisco, Esquire,

Bucks County, is hereby appointed as a member of the Disciplinary Board for a term of

three years commencing April 1, 2015.